¶23
Sanders, J.
(dissenting) — I agree with the dissent on the merits but not on the scope of attorney fees available under the equal access to justice act (EAJA), RCW 4.84.340, .350, and .360. Both the majority and the dissent conclude the EAJA entitles a qualified party prevailing in a judicial review of an agency action to attorney fees only when the Administrative Procedure Act (APA), chapter 34.05 RCW, authorizes judicial review. I disagree. The reviewing court’s source of authority is irrelevant. Any qualified party prevailing in a judicial review of any agency action is entitled to attorney fees under the EAJA.
¶24 The plain language of the EAJA entitles a qualified party prevailing in a judicial review of any agency action to attorney fees. “Except as otherwise specifically provided by statute, a court shall award a qualified party that prevails in a judicial review of an agency action fees and other expenses, including reasonable attorneys’ fees.” RCW 4.84.350(1). The section defines “[jJudicial review” as “a judicial review as defined by chapter 34.05 RCW.” RCW 4.84.340(4).
¶25 In fact, chapter 34.05 RCW does not define “judicial review.” However, its definitions of “[p] arty to agency proceedings” and “[pjarty to judicial review or civil enforcement proceedings” indicate “judicial review” means review by a court of general jurisdiction but not review by an administrative agency. RCW 34.05.010(12), (13). Chapter 34.05 RCW confirms this common sense interpretation of the meaning of “judicial review” by defining the “[r] elation-ship between this chapter and other judicial review authority.” RCW 34.05.510. This section specifies that chapter 34.05 RCW “establishes the exclusive means of judicial review of agency action” with several exceptions, including, *103“[t]o the extent that de novo review or jury trial review of agency action is expressly authorized by provision of law.” Id.
¶26 In other words, “judicial review” means judicial review simpliciter. The majority presents no evidence to the contrary. The legislature’s failure to enact clarifying language cannot support an interpretation lacking any support in the existing statutory language.
¶27 The majority correctly concludes a qualified party prevailing in an agency hearing is not entitled to attorney fees under the EAJA. But its contention the EAJA applies only to judicial review authorized by the APA is untenable.
¶28 I dissent.
Alexander, C.J., and J.M. Johnson, J., concur with Sanders, J.